DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 7-13, newly amended claims 16-19 and 21, and Species B in the reply filed on 01/05/2022 is acknowledged. Claims 3, 9-10, 23, and 25-27 are cancelled. Claims 1-2, 4, 7-8, 11-13, 16-19, and 21 are currently pending and under examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference signs “1034” and “1036” mentioned in the specification (page 21, paragraph 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

the “retaining element” of claims 11-12 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in 
Page 3, paragraph 2, “suturing unit configured for used in the assembly” should read “suturing unit configured for use in the assembly”
Page 3, paragraph 6, “is guided to pierce the stump walls from the stump's exterior of one of the stumps” should read “is guided to pierce the stump walls from the exterior of one of the stumps”
Page 6, paragraph 2, “which be a ring or band fitted” should read “which may be a ring or band fitted”
Page 7, paragraph 1, “Tunnel are formed in the central body and theses comprise” should read “Tunnels are formed in the central body and comprise”
Page 7, paragraph 1, “Each of the tunnels is configured for receiving and guiding one a suturing needle of a suturing unit that comprising” should read “Each of the tunnels is configured for receiving and guiding a suturing needle of a suturing unit that comprises”. 
Claim Objections
Claim 4, 8, and 16 are objected to because of the following informalities: 
Claim 4, lines 1-2 should read “each of the guiding channels extend
Claim 8, line 2 should read “each of the guiding channels extend
Claim 16, line 3, “axial symmetric” should read “axially symmetric”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining element configured for retaining” in claims 11-12 and 19.
For examination purposes, “retaining element” has been construed as a ring or band made of elastomeric material (see Specification page 22, paragraph 3) and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-8, 11-13, 16-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second -paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “guiding it to pierce through stump walls” in lines 11-12. As written, it is unclear to which structure “it” refers. To alleviate this issue, claim 1 may be rewritten to replace “it” with recited structure. For purposes of examination, the limitation has been interpreted as the needle is guided to pierce through stump walls. Claims 2, 4, 7-8, 11-13, 16-19 and 21 are rejected by virtue of their dependency on claim 1.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The accepted meaning of the term “a priori” in claim 2 is “relating to or denoting reasoning or knowledge which proceeds from theoretical deduction rather than from observation or experience.”  It is unclear what the term “a priori” is being used to mean in claim 2. The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, the limitation of claim 2 has been interpreted as a plurality of suturing needles are accommodated within the guiding channels.
Claim 4 recites the limitation “a stump-engaging portion” in line 2. It is unclear if “a stump-engaging portion” refers to the stump engaging portion of claim 1 or denotes additional structure. For purposes of examination, “a stump-engaging portion” has been construed as the stump engaging portion of one of the axial projections.
Claim 7 recites the limitation "the axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the axis” as the axis defined by the axial projections.
Claim 8 recites the limitation “a stump-engaging portion” in lines 2-3. It is unclear if “a stump-engaging portion” refers to the stump engaging portion of claim 1 or denotes additional structure. For purposes of examination, “a stump-engaging portion” has been construed as the stump engaging portion of one of the axial projections. Additionally, claim 8 recites the limitation “opposite guiding channels” in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “opposite guiding channels” has been interpreted as there is a plurality of open guiding channels in each of the two opposite axial projections.
Claim 11 recites the limitation "the suturing needles" in line 2. There is insufficient antecedent basis for this limitation in the claim. Additionally, the limitation “the open channel” in claim 11, line 2 is unclear because a plurality of open channels were introduced in claim 1. For purposes of examination, the limitations of claim 11 have been interpreted as there is a plurality of suturing needles, each of the open channels accommodates one of the suturing needles and there is a retaining element configured for retaining the suturing needles within the open channels. Claims 12-13 are rejected by virtue of their dependency on claim 11. It is noted that claim 12 also recites the limitation “the suturing needle” and claim 13 recites the limitations “the open channel” and “the suturing needle”.
Claim 13 recites the limitation “the suturing thread” in line 2. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, “the suturing thread” has been construed as a suturing thread.
Claim 16 recites the limitation “the plane of mirror symmetry”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the plane of mirror symmetry” has been construed as a horizontal plane along which the axis defined by the axial projections extends. Claim 16 recites the limitation “the channel” in line 18. It is unclear to which structure the limitation refers because claim 1 introduces a plurality of guiding channels. For purposes of examination, “the channel” has been construed as the one of the open channels. Claim 16 recites “a central body” in line 4, “a stump-engaging portion” in line 6, and “a projection” in line 11. It is unclear if these limitations refer to “a body”, “a stump-engaging portion”, and “two opposite axial projections” introduced in claim 1 or if the limitations denote additional structure. For purposes of examination, “a central body” has been construed as the body, “a stump-engaging portion” has been construed as the stump-engaging portions, and “a projection” has been construed as one of the axial projections. Claims 18-19 and 21 are rejected by virtue of their dependency on claim 16.
Claim 18 recites the limitations “the needle” in line 1 and “the open channel” in line 2. It is unclear to which structures the limitations refer because claim 1 introduces a plurality of open channels and claim 16 introduces a plurality of needles. For purposes of examination, the limitations of claim 18 have been interpreted as sliding of the needles is by means of a sliding insert insertable into each of the open channels.
Claim 19 recites the limitation “the open channel” in line 2. It is unclear to which structure the limitation refers because claim 1 introduces a plurality of open channels. For examination purposes “the open channel” has been construed as the open channels.
Claim 21 recites the limitations “the open channel” in line 1, “the suturing needle” in line 2, and “the suturing thread” in lines 2-3. It is unclear to which structures the limitations refer because claim 1 introduces a plurality of open channels and claim 16 introduces a plurality of suturing needles and suturing threads. For purposes of examination, the limitations of claim 21 have been interpreted as the open channels are configured for retaining the suturing needles but permitting release of the suturing threads.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8, 16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boiman (WO 2016030877).
Regarding claim 1, Boiman discloses an anastomosis assembly (see abstract and Fig. 1-2) for joining one stump of a cut tubular organ to another comprising: a device (10) having a body (44) with two opposite axial projections (28a and 28b) each of which being configured for insertion into a stump to be joined to another and to permit the stump walls to be pulled over a stump-engaging portion of the external surface of the axial projections (tubular sections 28a and 28b are insertable into blood vessel sections 12a and 12b, see page 5, lines 15-27); and a plurality of curved, open guiding channels (needle slots 30, see Fig. 2), each of which extending in a general axial direction between a first end and a second end defined in the stump-engaging portion of one of the axial projections and configured for receiving a suturing needle, having a pointed front and a rear linked to a suturing thread, and guiding it to pierce through stump walls (needle slots 30 extend in a general axial direction between a first end, towards casing 44, and a second end, towards needle openings 32, and configured for receiving a suturing needle 34, having a pointed front and a rear linked to a suturing thread 16).
Regarding claim 2, Boiman teaches the assembly of claim 1, comprising a plurality of suturing needles accommodated within the guiding channels (suturing needles 34 are accommodated within slots 30, see Fig. 2).
Regarding claim 4, Boiman teaches the assembly of claim 1, wherein each of the guiding channels extend between the body and the stump-engaging portion (needle slots 30 extend between casing 44 and the stump engaging portion defined at the end of projections 28a and 28b including needle openings 32, see Fig. 2).
Regarding claim 7, Boiman teaches the assembly of claim 1, wherein said device has a mirror symmetry about a plane perpendicular to the axis (see Fig. 2). The limitation “the axis” has been construed as the axis defined by the projections (there is a horizontal axis running through the center of tubular sections 28a and 28b of Boiman). There is also a vertical plane running through the center of casing (44) that is perpendicular to the axis defined by tubular sections (28a, 28b) and while not shown in the figures, Boiman discloses that the tubular sections may have the same diameter (page 5, lines 15-27). In such a configuration, the device would have a mirror symmetry about the vertical plane running through the center of casing (44).
Regarding claim 8, Boiman teaches the assembly of claim 7, wherein each of the guiding channels extend between the body and the stump-engaging portion (needle slots 30 extend between casing 44 and the stump engaging portion defined at the end of projections 28a and 28b including needle openings 32, see Fig. 2) and accommodate a suturing needle with a suturing thread extending between needles in opposite guiding channels (each needle slot 30 in projection 28a accommodates a suturing needle 34 which is attached to a needle in projection 28b by a suturing thread 16, see page 6, lines 23-27 and Fig. 2).
Regarding claim 16, Boiman teaches the assembly of claim 1, wherein the device (10, see Fig. 1-2) is axially symmetric device (device 10 is symmetric about the horizontal axis running through the center of tubular sections 28a and 28b when the projections have the same diameter as described on page 5, lines 15-27) with the two opposite axial projections (tubular sections 28a and 28b) extending from a central body (44), each of the projections being configured for insertion into one of the stumps to be joined to the other and to permit the stump walls to be pulled over the stump-engaging portion of the external surface of the axial projections (tubular sections 28a and 28b are insertable into blood vessel sections 12a and 12b, see page 5, lines 15-27); said plurality of curved, open guiding channels are axially-extending, radially-oriented, and defined between side walls and a curved bottom wall (needle slots 30 are axially-extending, radially-oriented, have side walls and a curved bottom wall, see Fig. 2), each open channel extending from one end at the central body to a second end in the stump-engaging portion of one of the projections (needle slots 30 extend between casing 44 and the stump engaging portion defined at the end of projections 28a and 28b including needle openings 32, see Fig. 2); a plurality of suturing units, each unit comprising a pair of suturing needles linked to one another at their rear portion by a suturing thread, each needle having a pointed front portion (there is a plurality of suturing units comprising suturing needles 34 linked at their rear portion by a suturing thread 16, each needle having a pointed front portion, see Fig. 2); and each suturing needle of a suturing unit being accommodated in one of the open channels opposite, with respect to the plane of mirror symmetry to the other, with the pointed front portion in the direction of said second end, each of the needles being slidable within the channel guided by the bottom walls to pierce through the stump walls once pulled over the stump-engaging portion (each suturing needle 34 is accommodated within a needle slot 30 with the pointed front portion in the direction of the second end, towards needle opening 32 and each needle is slidable within the slots 30 to pierce through stump walls, see Fig. 2-3).
Regarding claim 18, Boiman teaches the assembly of claim 16, wherein sliding of the needles is achievable by means of a sliding insert insertable (needle extenders 40, see Fig. 2) into the open channels (each needle extender 40 is insertable into a needle slot 30 to force a needle 34 to slide within a slot 30 when a user operates an activator 36, see page 7, lines 3-12).
Regarding claim 21, Boiman teaches the assembly of claim 16, wherein the open channels are configured for retaining the suturing needles but permitting release of the suturing threads (the second end of each needle slots 30, toward needle opening 32, has a larger diameter than the rest of the slot 30, towards casing 44, which would allow for retention of the suturing needle within slot 30, but easy release of the suturing thread 16 once the needle has fully passed through the needle opening 32, see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boiman, as applied to claims 1 and 16 above, in view of Daas et al. (WO 2016128961).
Regarding claims 11 and 19, Boiman teaches the assembly of claims 1 and 16, respectively, having suturing needles (34, see Fig. 2) accommodated within open guiding channels (30). Boiman fails to teach a retaining element configured for retaining the suturing needles within the open channel.
Daas, in the same field of art, teaches a suturing device (see abstract and Fig.15) having needles (30) accommodated within curved holes (13) of a frame (10). The needles can be retained within the curved holes by spot-welding them to the frame so that they can be broken off from the frame (see page 9, lines 21-26). Spot-welding meets the interpretation of a “retaining element” under 112f since the spot-welded portion of the needle would be capable of retaining the needle within the guiding channel.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a retaining element configured for retaining the needles within the guiding channels of Boiman, as taught by Daas, since spot welding needles accommodated within a curved channel was known in the art and would have secured the needles during device delivery while still allowing for needle deployment.
Regarding claim 12, the combination of Boiman and Daas teaches the assembly of claim 11, the retaining element is removable to permit freeing of the suturing needle (the spot-welded connection between the needle and the frame is intended to be breakable to allow for needle deployment, see page 9, lines 21-26 of Daas).
Regarding claim 13, the combination of Boiman and Daas teaches the assembly of claim 11, wherein the open channel is configured for retaining the suturing needle but permitting release of the suturing thread (the second end of each needle slots 30, toward needle opening 32, has a larger diameter than the rest of the slot 30, towards casing 44, which would allow for retention of the suturing needle within slot 30, but easy release of the suturing thread 16 once the needle has fully passed through the needle opening 32, see Fig. 1 of Boiman).
Regarding claim 17, Boiman teaches the assembly of claim 16, wherein the needle can be slid in a general axial direction by pushing said rear portion (needles 34 can be slid in a general axial direction by pushing needle extender 40, which projects out of the first end, via activator 36, see page 7, lines 3-12). Boiman fails to teach the rear portion of the needle projects out of the first end. It is noted that the needles (34) of Boiman are short, necessitating the use of needle extenders (40), which project out of the first end, to connect the needles with activators (36). 
Daas, in the same field of art, teaches a suturing device (101, see Fig. 16) having a plurality of long, curved needles (103) accommodated within a channel of a frame (10). The rear portions of the needles (103), towards suture threads (104), project out of a first end of the channel, towards the center of the device (see Fig. 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use needles long enough for their rear portions to project out of the first end in Boiman, as taught by Daas, for the following reasons:.
Boiman discloses a prior art anastomosis assembly upon which the claimed invention (the rear portions of the needles project out of the first end) can be seen as an “improvement” (Boiman’s needle requires the use of a needle extender to reach the first end).
Daas teaches a prior art comparable device (anastomosis assembly) having needles long enough for their rear portions to project out of a guiding channel, without the need for a needle extender (see fig. 16)/KATHERINE H SCHWIKER/                                                                     Primary Examiner, Art Unit 3771                                                                                                                                   . 
Thus, the manner of enhancing a particular device (anastomosis assembly) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Daas. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art anastomosis assembly of Boiman and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that using a needle long enough to project out of the first end in Boiman would have made the process of manufacturing and assembling the device more efficient since there would no longer be a need for a needle extender.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771